Citation Nr: 0618899	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-08 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher rating in excess of 30 percent 
for post-traumatic headaches, rated as migraine headaches.

2.  Entitlement to an initial compensable rating for left ear 
sensorineural hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from January 1999 to 
December 2001.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 RO rating decision.  In April 2003, the 
veteran requested a local decision review officer (DRO) 
hearing.  By a telephone call to the veteran's wife, the 
hearing was cancelled.  The veteran has not requested another 
hearing. 

The veteran's April 2003 substantive appeal reflected an 
increased rating claim for cognitive disorder with major 
depression, panic attacks, and generalized anxiety secondary 
to traumatic brain injury.  In September 2004, the RO 
increased the rating to 100 percent effective from the date 
of separation.  By an April 2006 memorandum, it requested 
clarification from the veteran as to which issues were on 
appeal.  Later that month, the veteran, through his 
representative submitted a statement (VA Form 646), which 
reflected that the only issues on appeal were the claims 
regarding the post-traumatic headaches and left ear 
sensorineural hearing loss; his June 2006 informal-hearing 
brief reflected the same.  As the claim for cognitive 
disorder with major depression, panic attacks, and 
generalized anxiety secondary to traumatic brain injury is 
not on appeal, it will not be further discussed.

The issue of left ear sensorineural hearing loss is being 
remanded and is addressed in the REMAND portion of the 
decision below and is therefore REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's service-connected headaches are not manifested 
by completely prostrating and prolonged attacks productive of 
severe economic inadaptability.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for headaches have not been met.  38 U.S.C.A.  §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7,  4.10, 4.124a; 
Diagnostic Code 8100 (2005). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Claim for higher rating regarding post-traumatic 
headaches.

 By a December 2002 RO rating decision, the veteran was 
initially awarded service-connection at a noncompensable 
rating for post-traumatic headaches.  By a September 2004 
rating decision, the RO increased the rating to 30 percent.  
The veteran contends that his service-connected disability is 
more severe than the current 30 percent rating indicates.

Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1, Part 4.  Disability 
ratings are determined by applying a schedule of ratings that 
are based on average impairment of earning capacity.  38 
C.F.R. §§ 4.2, 4.10 (2005).  The Board attempts to determine  
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if  
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will  
be assigned.  38 C.F.R. § 4.7 (2004). 

As stated, the veteran is currently rated at 30 percent for 
his headaches.  The next higher rating is 50 percent.  A 
maximum 50 percent evaluation is warranted for headaches with 
very frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2005). 

To determine the proper rating for the veteran requires a 
review of the medical record.  At a February 2003 VA 
outpatient visit, the veteran asserted that he suffered from 
chronic headaches.  A July 2003 VA progress note reflects 
that the veteran complained of daily headaches that averaged 
around a seven out of ten on the pain scale, and medications 
such as Motrin and Darvocet were taken to alleviate the pain.  
He also reported stressful situations made the headaches 
worse.

At an August 2003 VA outpatient visit, he continued to 
complain of problems with headaches, but stated medication 
appeared to be controlling the pain.  
A VA examination was preformed in March 2004 to address the 
severity of the veteran's headaches.  At the examination, he 
complained of daily headaches, which lasted from half an hour 
to twenty-four hours.  If at home, he usually sought out a 
dark room to nap.  He denied nausea and vomiting.  He stated 
that the headaches were slowly getting better.   

Although the veteran stated he went to a dark room and slept 
when he had headaches, the clinical evidence in which the 
veteran's headaches were described, generally limited the 
reference to a history of it and did not describe frequent, 
completely prostrating attacks, productive of severe economic 
inadaptability.  In fact, at the March 2004 examination, the 
veteran stated that over the years, the headaches were 
getting better.  There is no evidence that the headaches are 
completely prostrating.  He reports that he continues to work 
and that his headaches interfere with his participation in 
some activities with friends.  (See statement of attached to 
substantive appeal of April 2003.)  His symptoms, while 
serious, they do not more closely approximate the criteria 
for a 50 percent disability rating; thus, the preponderance 
of the evidence is against a disability rating in excess of 
30 percent, and the claim for a higher rating is denied.  38 
U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 4.3 (2005). 

II. Duty to notify and assist regarding the claim for post-
traumatic headaches

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

By an October 2003 letter, VA essentially notified the 
veteran of all the elements required by Pelegrini II and the 
matter was readjudicated in a September 2004 supplemental 
statement of the case.  Although he was not expressly asked 
to provide any evidence in his possession, as evidenced by 
his responses and submitted documents to VA, he understood 
the need to do so.  More recently, it has been determined in 
Court that proper notice should also include information 
regarding (a) the evidence necessary to establish a 
disability rating, including the degree of disability and, 
(b) the effective date for any disability evaluation awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
was not notified of (a) and (b); however, there is no 
prejudice in deciding the claim because the preponderance of 
the evidence is against the claim for a higher rating, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  The veteran's VA treatment records are associated 
with the file, and he underwent a VA examination in March 
2004.  VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).

ORDER

A rating in excess of 30 percent for post-traumatic headaches 
is denied. 



REMAND

Left ear sensorineural hearing loss

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.   See 38 C.F.R. § 3.327(a).  It appears 
from the record that the veteran did not undergo an actual VA 
examination to address the extent of the veteran's hearing 
loss, although his last audiogram test was in May 2002.  
Nevertheless, a VA examination with appropriate testing is in 
order to ascertain the current severity of the veteran's 
hearing loss.   

In addition, as previously stated, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 regarding the (a) evidence necessary to 
substantiate a claim, including the degree of disability and, 
(b) the effective date of an award, if service connection is 
granted.  The veteran was not provided notice regarding (a) 
and (b).  On remand, this should be done. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination regarding his claim for 
left ear sensorineural hearing loss, and 
the necessary tests should be conducted.  
The claims file should be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed, and provide a complete 
rationale for all conclusions and 
opinions.

2.  Review the claim for hearing loss, 
insure complete compliance with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159, including a 
notice letter discussing what 
information and evidence not of record 
is necessary to establish a disability 
rating, including the degree of 
disability and an effective date of an 
award, if granted, and issue an SOC in 
accordance with the pertinent 
regulations as outlined above.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


